                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

GEORGE B. HUTCHINSON,             )
                                  )
                    Plaintiff,    )
                                  )                       JUDGMENT IN A CIVIL CASE
v.                                )                       CASE NO. 4:18-cv-187-D
                                  )
NC DEPARTMENT OF HEALTH AND HUMAN )
SERVICES,                         )
                                  )
                    Defendant.    )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the plaintiff failed to pay the filing fee
or submit an Application to Proceed Without Prepayment of Fees as directed by the order at
[D.E. 3] entered in November 21, 2018. Therefore, this case is closed.



This Judgment Filed and Entered on January 3, 2019, and Copies To:
George B. Hutchinson                               (Sent to P.O. Box 1337 Lithia Springs, GA
                                                   30122 via US Mail)




DATE:                                              PETER A. MOORE, JR., CLERK
January 3, 2019                                    (By) /s/ Nicole Sellers
                                                    Deputy Clerk
